Upon consideration of the petition filed by Defendant on the 24th day of July 2006 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
*813"Denied by order of the Court in conference, this the 5th day of October 2006."
Upon consideration of the petition filed by Defendant on the 24th day of July 2006 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Buncombe County:
"Denied by order of the Court in Conference this the 5th day of October 2006."
Justice TIMMONS-GOODSON recused.